No. 12086

         I N THE SUPREME C U T O T E STATE O M N A A
                          OR    F H         F OTN

                                            1972



DENNIS ROOPE, BETTY ROOPE, JAMES ROOPE,
RICHARD ANDERSEN, and CHERYL ANDERSEN,

                                P l a i n t i f f s and A p p e l l a n t s ,
          -vs    -
THE ANACONDA COMPANY, A Montana Corporation,

                               Defendant and Respondent.
.......................
IVAN H. FREED, DON COLLINS, and C R L COLLINS,
                                 OA

                               P l a i n t i f f s and A p p e l l a n t s ,
          -VS-

THE ANACONDA COMPANY,

                               Defendant and Respondent.



Appeal from:         D i s t r i c t Court o f t h e Second J u d i c i a l D i s t r i c t ,
                     Honorable James D. Freebourn, Judge p r e s i d i n g .

Counsel of Record:

      For Appellants :

            N e i l J. Lynch argued, B u t t e , Montana.

      For Respondents :

            Poore, McKenzie and Roth, B u t t e , Montana.
            Robert F. Poore argued, B u t t e , Montana.



                                                    Submitted:            February 15, 1972
                                                        Decided :
                                                                      MAR 8 - 1gp
M r . J u s t i c e Frank I. Haswell d e l i v e r e d t h e Opinion of t h e Court.


            A l l p l a i n t i f f s i n two flood damage c a s e s b r i n g t h i s

c o n s o l i d a t e d a p p e a l from summary judgments granted i n favor of

a s i n g l e common defendant by t h e d i s t r i c t c o u r t of S i l v e r Bow

County, t h e Hon. James D. Freebourn p r e s i d i n g .

            I n midafternoon o f J u l y 2 8 , 1970, a n extremely s e v e r e

r a i n and h a i l storm of lFcloudburs p r o p o r t i o n s h i t t h e western
                                       t"

r e s i d e n t i a l a r e a o f B u t t e , Montana.   The p r i n c i p a l p a r t o f t h i s

storm l a s t e d about h a l f an hour and caused a tremendous amount

o f h a i l and water t o f a l l i n t h e a r e a .         This water flowed down-

h i l l following t h e contours of t h e land.                  I n t h i s process con-

s i d e r a b l e water damage and flooding occurred t o t h e r e s i d e n c e s ,

household f u r n i s h i n g and p e r s o n a l e f f e c t s of t h e v a r i o u s p l a i n -

tiffs.      A d d i t i o n a l l y , one of t h e p l a i n t i f f s claims damages f o r

personal i n j u r i e s .

            A l l of t h e p l a i n t i f f s r e s i d e i n t h e Clark S t r e e t g u l c h

a r e a of t h e "Butte H i l l " .       The "Butte H i l l " s l o p e s g e n e r a l l y

from n o r t h t o s o u t h and i s s e r r a t e d by numerous gulches and

g u l l i e s which a l s o d r a i n from n o r t h t o s o u t h .     These gulches and

g u l l i e s , w i t h t h e i r accompanying r i d g e s and s l o p e s , a r e l a r g e l y

covered by r e s i d e n t i a l p r o p e r t i e s w i t h paved s t r e e t s and a l l e y s .

            The C l a r k S t r e e t g u l c h a r e a h e r e involved i s about f o u r

blocks wide i n a n east-west d i r e c t i o n and a t l e a s t t h r e e o r f o u r

times a s long i n a north-south d i r e c t i o n .              C l a r k S t r e e t occupies

t h e bottom o f a n o r t h - s o u t h g u l l y which i s bounded by r i d g e s on

both t h e e a s t and t h e west.           Drainage t o C l a r k S t r e e t comes both

from t h e n o r t h o r u p h i l l a r e a of t h e "Butte H i l l r 1 and from t h e

e a s t and west r i d g e s s l o p i n g downhill t o C l a r k S t r e e t a t t h e

bottom.
             A t t h e n o r t h end of t h e C l a r k S t r e e t b a s i n i s t h e Anselmo

mine of t h e defendant, The Anaconda Company.                            A l a r g e waste dump

i s l o c a t e d a t t h e Anselmo mine.             Below t h e dump t h e r e i s a L i t t l e

League b a s e b a l l park and b l e a c h e r s , surrounded by a wooden fence.

S t i l l f u r t h e r downhill i s l o c a t e d a two-family r e s i d e n c e a t 715

West Quartz occupied a t t h e time of t h e c l o u d b u r s t by t h e Richard

Anderson and Dennis Roope f a m i l i e s , t h e former a s owners and t h e

l a t t e r a s tenants.           Members of t h e s e two f a m i l i e s a r e t h e p l a i n t i f f s

i n one s u i t h e r e i n appealed.             T h e i r dwelling i s l o c a t e d about two

blocks downhill t o t h e s o u t h o f d e f e n d a n t ' s Anselmo mine and

immediately west o f C l a r k S t r e e t ; i t i s a l s o a somewhat l e s s e r

d i s t a n c e downhill and t o t h e s o u t h from t h e L i t t l e League b a l l

park which i s l o c a t e d on t h e s l o p e between t h e Anselmo mine and

these p l a i n t i f f s ' residence.

             S t i l l f u r t h e r s o u t h about f o u r blocks downhill from t h e

Andersan-Roope r e s i d e n c e , t h e dwelling o f t h e p l a i n t i f f s i n t h e
                   is
second s u i t / l o c a t e d .     This dwelling i s a l s o a two-family r e s i d e n c e

occupied by Ivan H. Freed a s owner and t h e Don C o l l i n s family a s

tenants.        T h i s r e s i d e n c e i s l o c a t e d , ' a t 715 West Galena which i s

j u s t o f f C l a r k S t r e e t t o t h e west.

            There a r e no r i v e r s , c r e e k s , o r streams i n t h e a r e a i n -

volved i n t h i s a p p e a l ,        A l l of t h e f l o o d waters f e l l from t h e sky

i n a sudden c l o u d b u r s t of unprecedented p r o p o r t i o n s .

              The complaints i n both a c t i o n s were f i l e d about a month
                                            are
a f t e r t h e c l o u d b u r s t a n d / s s e n t i a l l y i d e n t i c a l (except a s t o

damages which a r e n o t germane t o t h i s a p p e a l ) .               Each complaint

names a s i n g l e defendant, The Anaconda Company.                          P l a i n t i f f s seek

t o recover f o r damage t o t h e i r r e s i d e n c e s and p e r s o n a l p r o p e r t y

from water t h a t flooded i n t o t h e i r dwellings d u r i n g t h e c l o u d b u r s t .
P l a i n t i f f s claim negligence on t h e p a r t of defendant i n " c r e a t i n g

a n a r t i f i c i a l d i v e r s i o n of water on i t s p r o p e r t y which r e s u l t e d

i n t h e f l o o d i n g and damages."

             Defendant's answer amounted t o a g e n e r a l d e n i a l of any

negligence on i t s p a r t coupled w i t h t h e a f f i r m a t i v e d e f e n s e t h a t

t h e damage was caused by an "Act of God".

             P r e t r i a l d i s c o v e r y proceedings were c a r r i e d on by t h e

defendant c o n s i s t i n g of w r i t t e n i n t e r r o g a t o r i e s t o t h e p l a i n t i f f s

and d e p o s i t i o n s taken from s i x of t h e p l a i n t i f f s .          Following t h e

f i l i n g o f t h e answers t o t h e s e i n t e r r o g a t o r i e s and t h e t y p e w r i t t e n

d e p o s i t i o n s , defendant moved f o r summary judgment i n both a c t i o n s .

It i s i n t e r e s t i n g t o n o t e t h a t t h e p r e s i d i n g judge was f a m i l i a r

w i t h t h e a r e a and i n r u l i n g on t h e motions f o r summary judgment

took j u d i c i a l n o t i c e "of t h e genera 1 r e s i d e n t i a 1 neighborhood

h e r e involved and t h e land contours and t h e p r o p e r t i e s of Defendant

i n t h a t a r e a , i n c l u d i n g t h e Anselmo Mine Dump which e x i s t e d i n

i t s p r e s e n t c o n d i t i o n f o r many years".

            Defendant's motion f o r summary judgment i n each of t h e

two s u i t s was g r a n t e d following a c o n s o l i d a t e d h e a r i n g .         All

p l a i n t i f f s now a p p e a l from t h e summary judgments g r a n t e d .

            The c o n t r o l l i n g i s s u e i n t h i s a p p e a l i s whether t h e r e i s

any genuine i s s u e o f m a t e r i a l f a c t precluding summary judgment

f o r t h e defendant.          The d i s t r i c t c o u r t h e l d t h e r e was no i s s u e

o f m a t e r i a l f a c t and t h a t defendant was e n t i t l e d t o judgment a s

a matter o f law.            W affirm.
                              e

            The g i s t of p l a i n t i f f s ' c o n t e n t i o n i s t h a t defendant, The

Anaconda Company, i n t e r f e r e d w i t h t h e n a t u r a l d r a i n a g e i n t h e a r e a

and t h i s , combined w i t h a n "Act of God" c o n s i s t i n g of t h e cloud-

b u r s t , caused p l a i n t i f f s ' flooding and damage f o r which defendant
is l e g a l l y responsible.             Upon o r a l argument p l a i n t i f f s contended

t h e following i s s u e s of f a c t e x i s t concerning d e f e n d a n t ' s i n t e r -

f e r e n c e w i t h n a t u r a l drainage: (1) whether Anaconda's d e b r i s

plugged t h e storm sewer d r a i n s ; (2) whether a n Anaconda mine c a r

blocked t h e flowage of water; (3) whether Anaconda's Anselmo mine

dump was s o c o n s t r u c t e d a s t o d i v e r t d r a i n a g e ; and (4) whether

t h e L i t t l e League b a l l park, s i t u a t e d on land owned by Anaconda

and l e a s e d t o t h e c i t y o f B u t t e , was c o n s t r u c t e d i n such a manner

a s t o approximate a g i a n t "bathtub" impounding t h e water and

suddenly r e l e a s i n g i t i n l a r g e q u a n t i t i e s when t h e fence broke,

thereby f l o o d i n g t h e p l a i n t i f f s .

            Unfortunately f o r p l a i n t i f f s t h e r e i s n o t one s c r a p of

evidence t o subs t a n t i a t e t h e s e claims.            O o r a l argument p l a i n t i f f s '
                                                                n

counsel acknowledged t h a t t h e s e claims were s p e c u l a t i v e with no

e v i d e n t i a r y b a s i s i n t h e record.     The d i s t r i c t judge s p e c i f i c a l l y

concluded:

           '* * * t h a t       t h e Defendant d i d n o t dam up o r
            channel t h e s u r f a c e waters h e r e involved but
            t h a t t h e same flowed from t h e heavens a s an
            Act of God and then followed t h e g e n e r a l down-
            g r a d e contours of Defendant's p r o p e r t i e s which
            had been e s t a b l i s h e d i n t h e lawful b u s i n e s s o f
            mining and o f f therefrom o n t o t h e s t r e e t s , a l l e y s
            and p r i v a t e p r o p e r t i e s of t h e r e s i d e n t i a 1 a r e a
            h e r e involved; and f u r t h e r , having considered
            t h e r e p r e s e n t a t i o n s o f p l a i n t i f f s t h a t Defendant
            had a l l e g e d l y d i v e r t e d t h e n a t u r a l flow of waters
            by a small mine timber t r u c k which does n o t and
            cannot c o n s t i t u t e a t r u e dam o r channel f o r water
            s o a s t o r e r o u t e t h e same t o t h e lands of p l a i n -
            t i f f s ; and t h e Court having concluded t h a t t h e
            waters of t h i s sudden c l o u ~ b u r s twere t h e common
            enemy of a l l t h e landowners i n t h e a r e a and none
            t h e r e o f were l i a b l e t o h i s neighbors f o r t h e
            waters which d r a i n e d and flowed downgrade thereon
            * * **"
There i s simply no evidence t o t h e c o n t r a r y and a c c o r d i n g l y

nothing t o t r y before a j u r y .
            Rule 56 (c) , M.R.Civ.P.,            governs summary judgment and

r e q u i r e s t h a t such judgment be granted i f :               .


            "* * *        t h e p l e a d i n g s , d e p o s i t i o n s , answers t o
            i n t e r r o g a t o r i e s , and admissions on f i l e show
            t h a t t h e r e i s no genuine i s s u e a s t o any m a t e r i a l
            f a c t and t h a t t h e moving p a r t y i s e n t i t l e d t o a
            judgment a s a m a t t e r o f law.          * * *"
            The burden of e s t a b l i s h i n g t h e absence o f any i s s u e of

m a t e r i a l f a c t i s on t h e p a r t y seeking summary judgment.                  Byrne

v. P l a n t e , 154 Mont. 6 , 459 P.2d 266,and c i t a t i o n s t h e r e i n .              But

where, a s h e r e , t h e r e c o r d d i s c l o s e s no genuine i s s u e a s t o any

m a t e r i a l f a c t , t h e burden i s upon t h e p a r t y opposing t h e motion

t o p r e s e n t evidence of a m a t e r i a l and s u b s t a n t i a l n a t u r e r a i s i n g

a genuine i s s u e of f a c t .        Flansberg v. Mont. Power Co., 154 Mont.

53, 460 P.2d 263, and a u t h o r i t i e s c i t e d t h e r e i n .

            There i s no f a c t u a l b a s i s i n t h e record h e r e t o s u p p o r t

plaintiffs     '   a l l e g a t i o n s of negligence on t h e p a r t of defendant.

The record simply shows an unprecedented c l o u d b u r s t w i t h t h e

r e s u l t i n g waters d r a i n e d downhill by g r a v i t y following t h e

topography and contours o f t h e land.                   An u p h i l l p r o p e r t y m e r

owes no duty t o h i s downhill neighbor t o prevent t h e encroachment

of such vagrant o r s u r f a c e waters from h i s p r o p e r t y onto h i s

neighbor's.         Le Munyon v. G a l l a t i n Valley Ry. Co., 60 Mont. 517,

199 P. 915.         This Le Munyon r u l e has been reviewed and a f f i r m e d

from time t o time i n t h e following Montana c a s e s :                    S y l v e s t e r v.

Anaconda C . Min. Co., 73 Mont. 465, 236 P. 1067; O'Hare v. Johnson,

116 Mont. 410, 153 P.2d 888; S t a t e Highway ~omm'n v. B i a s t o c h

Meats, I n c . ,    145 Mont. 261, 400 P.2d 274.                  Accordingly, defendant

i s e n t i t l e d t o judgment a s a m a t t e r of law.
           The summary judgments e n t e r e d by Judge Freebourn i n

cause No. 56,789 on June 3 , 1971 and i n cause No. 56,791 on

June 4 , 1971, a r e a f f i r m e d .




                                                    Associate J u s t i c e




     Associat-e J u s t i c e s



     Hon. Jack Shanstrom, D i s t r i c t
     Judge, s i t t i n g f o r A s s o c i a t e
     J u s t i c e Castles.